—Appeal by the defendant from a judgment of the County Court, Suffolk County (Klein, J.), rendered May 21, 1998, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, without a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
The Supreme Court properly denied the defendant’s motion for a Wade hearing (see, United States v Wade, 388 US 218) upon finding that the confirmatory identification of the defendant was made by undercover officers at the police precinct three hours after the arrest (see, People v Wharton, 74 NY2d 921, 923). The dangers of misidentification are greatly reduced when those who view the suspect are law enforcement officers *515trained to be accurate and objective in their observations (see, People v McDonald, 147 AD2d 500).
The defendant’s remaining contentions are without merit. S. Miller, J. P., McGinity, Luciano and Townes, JJ., concur.